DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  

Therefore, the limitations "wherein the lines of weakness are formed by openings through the web and connecting parts, wherein the lines of weakness have an average ratio of connecting parts to spaces of 4/100 to 8/100,” as recited in claim 36, lines 1-3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  No claimed structure of the perforations is shown.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 21-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Granger (US 2011/0101020 A1) in view of Skerrett (US 6,213,346) and further in view of Ambrose (US 2006/0065095 A1).


Referring to claims 21 and 37.  Granger discloses a dispenser (Figure 6), comprising:
at least one stack of interfolded web (zig-zag folded paper; stack P and R), wherein the stack comprises a web (P), including:
a housing (1; Figure 1, 9) defining a product reservoir (interior of 1), wherein the at least one stack of interfolded web (P) is contained in the product reservoir (interior of 1); and 
a dispensing opening (at bottom of dispenser near member 16; Figure 13; or bottom of 11; Figure 9) at a front of the housing (front of dispenser 1; see Figure 6) the opening extending below a first nip (first nip between 11c; see Figure 6),
wherein the housing comprises a front wall (14a) forming a front wall of the product reservoir (interior of 1), wherein the front wall (14a) has a front wall surface (front surface of 14a facing wall 11; Figure 9) facing the front of the housing (front of housing 1; Figure 9), and a rear surface facing a rear of the housing (rear surface of 14a facing wall 10; see Figure 9), wherein the front surface of the front wall (front surface of 14a facing wall 11; Figure 9) is revealed by opening a refill door (door 11 is pivoted open to reveal front wall 14a; Figure 11) of the dispenser when the refill door (11) is opened for refilling the product reservoir (interior cavity of 14 is first pivoted downwards; see Figure 11 and 12; for refilling stack P),
wherein a leading portion of the web (see paper P extending out of bottom opening; Figure 6) of the stack (P) is supported in a dispensing path (see path of paper to exit) from the product reservoir (interior of 1) to the dispensing opening (bottom exit opening); 
wherein the weight of the stack (P) is downwardly oriented to bare against a bottom of the stack (see stack in Figure 6) and the leading portion of the web (P) extends from a top of the stack (see Figure 6).

Granger does not disclose the web as comprising at least two webs wherein the perforations are offset.
Skerrett discloses an interfolded dispenser for napkins wherein the web of material (Figure 2) comprises at least two webs (120a and 160a) wherein a first elongate web (120a) divided into sheet products defined between longitudinally separated lines of weakness (N) extending across the first web (120a); anda second elongate web (160a) divided into sheet products defined between longitudinally separated lines of weakness (N) extending across the second web (160a);wherein the webs (120a and 160a) are interfolded to form the stack (100; Figure 3) so that the lines of weakness of the first web are offset from the lines of weakness of the second web in a longitudinal direction of the first web (see Figures 2 and 3);

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Granger to have replaced the single ply web of material with a web comprising at least a first elongate web and a second elongate web, interfolded with lines of weakness offset as taught by Skerrett because a double ply web material would be stronger and provide an improved means to clean a surface and the offset perforations would allow the thicker material web to be separated without requiring a large separation force thus making removal of wipes easier for a user.
Granger discloses the refill door opens vertically along a horizontal axis.
Granger in view of Skerrett do not disclose the refill door opens horizontally along a vertical axis.
Ambrose disclose a sheet dispenser (10; Figure 1) wherein the refill door (37) opens horizontally along a vertical axis (pivots horizontally along a vertical axis; see Figure 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Granger in view of Skerrett to have comprising the refill door opens horizontally along a vertical axis as taught by Ambrose because configuring the door to be opened by swinging along a horizontal direction instead of along a vertical direction is well within the skill of an artisan. 

Referring to claim 22.  Granger discloses a dispenser (Figure 6), wherein the leading portion extends upwardly from the top of the stack (see stack in Figure 6).

Referring to claim 23.  Granger discloses a dispenser (Figure 6), wherein the first nip (nip 11c) is provided at or adjacent the dispensing opening (bottom opening; Figure 6) that engages opposing major surfaces of the webs (see Figure 6), 
wherein the first nip (11c) has a first nip part (surface of 11c) and a second nip part (surface of 14 adjacent member 11c), wherein the dispensing path (path of sheet) extends between the first nip part and the second nip part (see Figure 6).

Referring to claim 24.  Granger discloses a dispenser (Figure 6), comprising a second nip (14n) along a dispensing path (path of towels) traversed by the leading portion of the webs from the product reservoir (interior of 1) to the first nip (11c), wherein the second nip (14n) engages opposed major surfaces of the webs (see Figure 6).
Referring to claim 25.  Granger discloses a dispenser (Figure 6), wherein the first nip (11c) is released upon opening a door (11) to refill the product reservoir (interior of 1; Figure 11).
Referring to claim 26.  Granger discloses a dispenser (Figure 6), wherein the second nip (14n) engages against the major surfaces of the webs (P) to resist the web moving backwards along the dispensing path and is configured to, upon movement of the webs forwardly along the dispensing path, release a nip force on opposed major surfaces of the web to allow the web to move forwardly (web is pulled forward; see Figure 6).

Referring to claim 27.  Granger discloses a dispenser (Figure 6), wherein a guide member (14r) comprises a blocking surface (downward facing surface of 14r), wherein the blocking surface is on an underside of the guide portion, wherein the blocking surface is configured for blocking the at least one stack from extending above the blocking surface in the dispensing path, and wherein the webs pass above the blocking surface in the dispensing path (see Figure 6; see drawing objections above).

Referring to claim 28.  Granger discloses a dispenser (Figure 6), wherein the web (P) extend upwardly from the top of the stack (see Figure 6), are supported at an apex portion (top curved portion of 14r) of the dispensing path (exiting path of P) and then extend downwardly to the dispensing opening (bottom exit opening), with respect to a dispensing direction (sheet P rotates downwards) along the dispensing path (path of travel of towels).

Referring to claim 29.  Granger discloses a dispenser (Figure 6),
wherein the apex portion (top curved portion of 14r) of the dispensing path (exiting path of P) is positioned above the top of the product reservoir (interior of 1 defined between member 14d and below member 14r; Figure 9) and the dispensing opening (bottom exit opening) is positioned below the top of the product reservoir (see Figure 9).
Referring to claim 30.  Granger discloses a dispenser (Figure 6), wherein the webs (P) are wrapped about the curved apex (apex 14r) portion in transition from an upwardly extending part of the webs (P) to a downwardly extending part of the webs (P) along the dispensing path to the dispensing opening (see Figure 6).

Referring to claim 31.  Granger discloses a dispenser (Figure 6), wherein a first nip (nip 11c) is provided at or adjacent the dispensing opening (bottom opening; Figure 6) that engages opposing major surfaces of the webs (see Figure 6), 
wherein the first nip (11c) has a first nip part (surface of 11c) and a second nip part (surface of 14 adjacent member 11c), wherein the dispensing path (path of sheet) extends between the first nip part and the second nip part (see Figure 6),
further comprising a second nip (nip between member 14r and inner surface of 11; Figure 6) along a dispensing path (path of towels) traversed by the leading portion of the webs from the product reservoir (interior of 1) to the first nip (11c), wherein the second nip (nip between member 14r and inner surface of 11; Figure 6) engages opposed major surfaces of the webs (see Figure 6).

Referring to claim 32.  Granger discloses a dispenser (Figure 6), wherein a guide member (14r) defining the apex portion of the dispensing path from the product reservoir to the dispensing opening (Figure 6) forms one part of the second nip engaged against one major surface of the webs (when the web is pulled downwards) and a second part of the nip (14n) opposed to first part of the nip (11c) engages the opposed major surface of the webs to thereby grasp the web at the apex portion of the dispensing path.

Referring to claim 33.  Granger discloses a dispenser (Figure 6), wherein the dispensing path (path of towels) is defined by at least one guide member (14r) supporting the webs in the dispensing path.

Referring to claim 34.  Granger discloses a dispenser (Figure 6), wherein the dispenser is configured so that a preceding stack in the product reservoir has to be lifted up in the product reservoir to position a new (see Figures 14-19), succeeding stack in the product reservoir underneath the preceding stack (it is obvious, to dispose a second stack in the reservoir the first stack is required to be lifted).

Referring to claim 35.  Granger discloses a dispenser (Figure 6), wherein the guide member (14r) defines an apex portion (right side of member 14r) of the dispensing path so that the dispensing path extends in a direction normal (perpendicular to the path) to the stacking direction of the dispenser so that a portion of at least one of the webs (P) hangs spaced from a front wall of the dispenser in the normal direction at the dispensing opening (see Figure 6).

Referring to claim 36.  Skerrett discloses an interfolded dispenser for napkins wherein the web of material (Figure 2) comprises at least two webs (120a and 160a) wherein the lines of weakness (126; Figure 1) are formed by openings through the web and connecting parts. 
Granger in view of Skerrett do not specifically disclose the lines of weakness have an average ratio of connecting parts to spaces of 4/100 to 8/100.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Granger in view of Skerrett to have included the lines of weakness having an average ratio of connecting parts to spaces of 4/100 to 8/100, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Response to Arguments
Applicant's arguments filed 10/10/2022 have been fully considered but they are not persuasive. See modified rejections above.
Applicant’s response overcomes a plurality of outstanding drawing and 35 USC § 112 issues as cited in the previous action. 
Applicant’s drawings do not show structure related to wherein the lines of weakness have an average ratio of connecting parts to spaces of 4/100 to 8/100 as cited above.
In regards to the amendment to claim 21, the limitations as a whole do not overcome the amended rejections.  The dispenser of Granger discloses in Figure 9 a housing comprising a front wall 14a have a front wall surface facing the front of the housing and a rear wall surface facing the rear of the housing, wherein the front wall surface is revealed (visible to a user) when a refill door 11 is opened, as shown in Figure 11, when the refill door is opened for refilling the product reservoir (once the refill door 11 is opened the refilling of the reservoir can proceed when the internal housing 14 is further pivoted outwards as in Figure 12).  Refilling the housing reservoir required the refill door to be opened.  Thus, the claimed limitations as recited are fully taught by the primary reference of Granger.  It is suggested the Applicant include additional limitations to overcome the rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/           Primary Examiner, Art Unit 3651